Citation Nr: 0920353	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968, including approximately one year of service in Vietnam.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  

The Veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in Conference hearing was 
conducted by the undersigned in June 2006.

The Board issued a decision denying the appeal in December 
2006.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a Memorandum Decision in this case in October 
2008, and the appeal returns to the Board pursuant to that 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's previous decision denied service connection for 
PTSD on the basis that the claimed stressors could not be 
verified.  The Court has directed that VA obtain Social 
Security Administration (SSA) records for the Veteran.  
Therefore, Remand for that development is required.

The Veteran's service records reflect that he was in Vietnam 
with the 35th Artillery , Battery A, from April 5, 1967 to 
March 20, 1968.  His military occupational specialty was 
field artillery, basic.  His duty was recorder.  

The Veteran's claimed in-service stressors include receiving 
mortar, rocket, and ground attacks.  He reported an incident 
in which he was driving a jeep and saw a truck run over a 
land mine resulting in 5 men getting blown up.  Also, the 
Veteran contends that during the Tet Offensive, he drove a 
truck in a convoy and ran over and killed Vietnamese people.  
He also asserts that he witnessed other servicemen get 
killed.  He named a Lieutenant Cartner from Oklahoma and 
could not remember the name of another serviceman from 
Kentucky.  In his substantive appeal statement he reported 
that a friend stepped on a land mine, but said he could not 
remember names or places.  Medical treatment records also 
contains accounts of stressors such as a VA treatment record 
dated in September 2000 which reflects a report of carrying a 
radio in combat patrols, multiple and continuous exposure to 
death, dismemberment, body bagging, firefights, and deaths of 
close friends in combat.   

The U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit Records 
Research (CURR)) provided a June 2003 response to VA's 
request for records to aid the Veteran with stressor 
verification.  In a letter dated in June 2003, USASCRUR 
reported that there was no record of the claimed incident of 
a vehicle hitting a land mine resulting in casualties.  There 
were also no record during the applicable time period of any 
incidents involving vehicles in the Veteran's Battery running 
over and killing casualties.  It was also noted that at the 
time of the TET offensive, the unit had no significant 
contact.  The Board also notes that lists of deaths in 
Vietnam do not contain any references to a Lt. Cartner.  

JSRRC stated that it was providing Operational Reports-
Lessons Learned (OR-LL) for the 2nd Battalion, 35th Artillery 
for the period from May 1967 to April 1968.  A Daily Journal 
covering a one-week period at the end of January 1968 through 
February 5, 1968 is also of record, but the Board is unable 
to find an OR-LL report for the period from November 1, 1967 
to January 31, 1968, although reports for three-month periods 
ending in July 1967, October 1967, and April 1968 are 
associated with the claims file.  The Board concludes that a 
report covering the period from November 1967 through January 
1968 should be requested.  

If a report obtained on Remand confirms where Battery A was 
located in December 1967 and early January 1967, reports 
specific to the base where Battery A was located during that 
period should be obtained, if available.  If no other 
location for Battery A is confirmed, then reports for Fire 
Base Nashua for a period in December 1967 or January 1968 
should be obtained.  That location is identified as the place 
Battery A was stationed as of early February 1968, according 
to the report ending in April 1968.  

Finally, the Board notes that the Veteran has provided a 
history of hospitalization for treatment of alcohol 
dependence in 1981.  In addition, he has stated that PTSD was 
a reason for such alcohol dependence.  In light of this, the 
Board concludes that appropriate efforts should be made to 
obtain such records.  The Board further notes that during the 
hearing held in June 2006 the Veteran reported being 
hospitalized right after he got out of service.  Those 
records should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA provide records obtained 
in connection with the Veteran's claim(s) for 
benefits administered by SSA.

2.  The Veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim, particularly location 
or date information related to a stressor.

3.  The National Personnel Records Center 
(NPRC) should be asked to search for and 
additional service personnel or administrative 
records for the Veteran, such as performance 
evaluations, which would reflect or discuss 
the Veteran's specific duties in service.

4.  Ask JSRRC to provide an OR-LL report or 
similar record for the 2nd Battalion, 35th 
Artillery for the period from November 1, 1967 
to January 31, 1968.  

If JSRRC confirms the location of Battery A 
during the period from November 1, 1967 to 
January 31, 1968, any available records 
specific to that location should also be 
provided.  

Summarize for JSRRC any additional stressor 
information provided by the Veteran on Remand, 
and ask JSRRC for any available information 
which might be relevant to verify that 
stressor.  Also, ask JSRRC to provide 
information about Fire Base Nashua during a 
period when Battery A was located there, 
particularly in December 1967, January 1968 
and February 1968.  

5.  The Veteran's current VA clinical records 
should be associated with the claims file.  
The RO should also make appropriate efforts to 
obtain the records from the period of 
hospitalization for alcohol dependence which 
the Veteran has reported occurred at a private 
hospital in 1981, and another hospitalization 
which reportedly occurred right after service.   

6.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any in-service stressful event, 
verified by the JSRRC or other sources.  
The RO should also make a determination 
as to whether or not the Veteran engaged 
in combat with the enemy.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

7.  After completion of the above 
development, if exposure to a stressor 
has been verified, the RO should schedule 
the Veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated tests and 
studies, including PTSD sub scales, 
should be performed.  The claims file and 
the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  The examiner should comment 
as to whether he believes that PTSD is 
the appropriate diagnosis, then the 
examiner must specifically identify 
which, if any, of the verified in-service 
stressors detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
Veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  The Veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

8.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the Veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate.

9.  After reviewing the evidence to assure 
that all development is complete, the claim 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran and the 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses 
actions taken since the issuance of the last 
SSOC.  The Veteran, and the accredited 
representative, if clarified, should be given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


